Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                        DETAILED ACTION

1.This action is response to the amendment filed on 04/29/2022. Claims 1-39 are pending.
                                Reasons for allowance

 	2. The arguments with respect to the cited references do not teach ‘determining, based on the collected DHCP information, one or more feature information units that each represent at least one of an activity or behavior associated with the service provider network’ are persuasive.
3. With respect to claims 1, 14 and 27, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. Specially, inter alia, it fails to teach ‘determining, based on the collected DHCP information, one or more feature information units that each represent at least one of an activity or behavior associated with the service provider network; applying the determined one or more feature information units to a classification model; predicting whether the device is an illegitimate device based on a result of applying the determined one or more feature information units to the classification model.’ 
4. Furthermore, for claim 1, the prior art Sharma et al. (U.S. 20190149515) teaches a method for configuring a hypervisor to secure a DHCP server against unauthorized client attacks in a software defined networking (SDN) environment. To accomplish this, the hypervisor determines a count of sub-interfaces that have been implemented on a virtual interface card of a virtual machine (VM), and monitors the identifiers included in the DHCP requests received from the VM. upon receiving a DHCP request from a DHCP client executing on the VM, the hypervisor tests whether a current count of client identifiers included in the DHCP requests received from the VM has exceeded the count of sub-interfaces implemented on the VM. If the count has been exceeded, then the hypervisor suspects that the DHCP request was received from a rogue DHCP client executing on the VM, and the hypervisor will not forward such a request to the DHCP server.  However, if the count has not been exceeded, then the hypervisor may transmit the DHCP request to the DHCP server (Sharma, [0005]). But, Sharma does not teach feature of applying the determined one or more feature information units to a classification model; predicting whether the device is an illegitimate device based on a result of applying the determined one or more feature information units to the classification model as claimed. The same reasoning applies to claims 14 and 27. Accordingly, claims 1-39 are allowed.
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
                                               Conclusions
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452